filed, we lack jurisdiction to consider this appeal.           See Healy v.
                Volkwagenwerk Aktiengesellschaft,    103 Nev. 329, 331, 741 P.2d 432, 433
                (1987) (noting that an untimely notice of appeal fails to vest jurisdiction in
                this court).
                               Accordingly, we
                               ORDER this appeal DISMISSED.



                                                                         gekm I;AP
                                                             Pickering




                                                                                           , J.
                                                             Saitta


                cc: Hon. Rob Bare, District Judge
                     Teresa V. McNair
                     William F. McNair
                     Angius & Terry LLP/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
        OF                                            2
     NEVADA


(0) [947A